Moore, C. J.
—The material averment in the petition in this case is, that the apjoellants were indebted to the petitioner, the appellee, “in the sum of $100, by promissory note, made, executed, signed, and delivered to petitioner for a valuable consideration.” Although it may seem somewhat technical, under our liberal system of pleading, we are constrained by a number of decisions of this court to hold the petition insufficient to sustain the judgment by default. It will be observed that it is not alleged that the note was executed or delivered by the appellants. This omission has been expressly held not to be cured by making the note a part of the petition. (Fraizer v. Todd, 4 Tex., 461; Jennings v. Moss, Id., 452; Malone v. Craig, 22 Id., 609; Thigpen v. Munchie, 24 Id., 283; Sneed v. Moodie, Id., 160; Gray v. Osborne, Id., 158.)
Judgment reversed, and cause
Remanded.